ORDER

PER CURIAM.
Defendant appeals from the conviction on three counts of first degree burglary, § 569.-160 RSMo 1986, four counts of first degree robbery, § 569.020 RSMo 1986, one count of second degree robbery, § 569.030 RSMo 1986 and one count of armed criminal action, § 571.015.1 RSMo 1986. He was sentenced to a total of fifty years of imprisonment. This appeal is consolidated with an appeal from the denial of his rule 29.15 motion for post-conviction relief.
The judgment of conviction is affirmed. Rule 30.25(b). The motion court did not clearly err in denying defendant’s motion for post conviction relief pursuant to Rule 29.15. The denial of post conviction relief is affirmed. Rule 84.16(b).